ALLEN R. KILLIAN,             )
                              )
               Respondent,    )
                              )
     vs.                      )                  No. SD33832
                              )
MISSOURI STATE HIGHWAY PATROL,)                  FILED: November 23, 2015
                              )
               Appellant.     )

        APPEAL FROM THE CIRCUIT COURT OF NEW MADRID COUNTY

                           Honorable Fred Copeland, Judge

REVERSED AND REMANDED

(Before Scott, P.J., Bates, J., and Sheffield, C.J.)

       PER CURIAM. Allen Killian filed a petition “pursuant to Section 589.400(7)”

to remove his name from Missouri’s sex offender registry. 1 The local prosecutor,

notified per §589.400.9, offered no objection. After a brief hearing at which only

Killian and his attorney appeared, the trial court entered an order in Killian’s favor.

1 Statutory citations are to RSMo as amended through 2012; rule references are to
Missouri Court Rules (2014). Since there is no §589.400(7), we presume Killian
meant to cite §589.400.7. Killian did not request relief from registering under the
federal Sex Offender Registration and Notification Act (SORNA), 42 U.S.C. §16901 et
seq.; compare Dunivan v. State, 466 S.W.3d 514, 516 n.1 (Mo. banc 2015).
       Shortly thereafter, the Missouri State Highway Patrol (MSHP) “and the State

of Missouri, through the Attorney General’s Office” moved to intervene as a matter

of right. Their motion was denied. Eventually, a final judgment was entered in favor

of Killian.

       MSHP appeals, asserting in part trial court error in denying its motion to

intervene. 2 We must agree. Under Dunivan (decided after the trial court’s ruling),

MSHP satisfies Rule 52.12(a)(2)’s elements and was entitled to intervene in Killian’s

case below. See 466 S.W.3d at 519-20. We grant MSHP’s third point, reverse the

trial court’s judgment, and remand for further proceedings. 3




2 The “State of Missouri, through the Attorney General’s Office” did not join the
notice of appeal.
3 As in Dunivan, we do not reach MSHP’s other, merit-based points because MSHP

will have the opportunity to present those arguments to the trial court on remand.

                                          2